Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 17, 2022

                                    No. 04-22-00687-CV

                             SEA WORLD OF TEXAS, LLC,
                                     Appellant

                                             v.

                      Renada MATHIS, Perreal Woods and Joe Boston,
                                      Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-17204
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
        The reporter’s record was due on October 24, 2022. On November 2, 2022, the court
reporter filed a notice of late record indicating the reporter’s record was not filed because
appellant had failed to pay or make arrangements to pay the reporter’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee. On November 3,
2022, this court ordered appellant to provide written proof that the fee has been paid. On
November 11, 2022, appellant did so. The court reporter is ORDERED to file the reporter’s
record with this court no later than November 28, 2022.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court